DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The Claims comprise the limitation reading “wherein the member, which surrounds the bolt member, is positioned between the first, second and third cutting edges, the first cutting plane aligns with a central axis of the bolt member such that the central longitudinal axis of the bolt member extends within and alonq the first cutting plane”, which is unclear.  It is not clear whether the central axis of the bolt member is the same thing as the central longitudinal axis of the bolt the measurement or extent of something from end to end; the greater of two or the greatest of three dimensions of a body.  Thus, if, as in fig 4, the member is symmetrical it is not clear how it has a longitudinal axis if none of the measurements from one end to the other are greater than another measurement from one length to another.   For purposes of advancing prosecution this limitation will be taken to be met of the cutting plane of the blade runs along a central portion of the member to be cut.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 14-18, and 21, 23-24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 4698909, Sleigh, in view of USPN 4246699, Van Riper and in view of the teachings of USPN 4083111, Kerins, and USPN 6629804, Rosenbaum.
Regarding Claims 1, 9, and 18, Sleigh discloses a cutting tool/blade assembly (fig. 4, combination of parts 30, 35, 21, 27 and 24), and method of use thereof (abstract and col. 1, 10-20), for cutting a member (25) which surrounds a bolt member (26), comprising: 
a nut backing assembly (27) which backing assembly includes a backing plane which extends in a first direction (e.g. a plane which extends across the long axis of the backing assembly 27, and through the center of the nut in fig 4), a blade holder (portion of blade holder 30 to which blade 35 on the right hand side thereof is secured) securing a blade (35 on the right in fig 4) comprising a first cutting edge (cutting edge of blade 35 on the right) aligned with a cutting plane which extends in a direction from the cutting edge (e.g. cutting plane which extends through the apex of the right blade 35 and the long axis of right blade 35, even though an infinite number of planes could extend through the cutting edge in an infinite number of directions from the cutting edge of the right blade 35); another blade holder (portion of blade holder 30 to which blade 35 on the left hand side thereof is secured) securing another blade (35 on the right in fig 4) comprising another cutting edge aligned with another cutting plane which extends in another direction from the other cutting edge (e.g. cutting plane which extends through the apex of the left blade 35 and the long axis of left blade 35, even though an infinite number of planes could extend through the cutting edge in an infinite number of directions from the cutting edge of the left blade 35), wherein the cutting plane and the other cutting plane are parallel to one another (as can be seen in annotated fig 4 below, lines can be drawn through the cutting edges which represent planes which are aligned with the cutting edges, and the lines may be parallel to one another even if the cutting edges themselves are not fully parallel with one another, as also seen in fig’s 3-4 or the present application), the second and third edges are spaced apart from one another (fig 4).

    PNG
    media_image1.png
    679
    580
    media_image1.png
    Greyscale

	The backing assembly lies across from the two blades of Sleigh such that the two blades are associated with the backing plane, and such that the backing plane is associated with the two blades of Sleigh such that the backing plane is spaced apart from the cutting planes of the cutting edges of the Sleigh blades and the backing plane extends between the cutting planes of the Sleigh blades 35; and such that the holder of the backing assembly, on the one hand, and the two blade holders of Sleigh, on the other hand, are movable relative to one another, wherein the backing assembly, and the cutting edges of the Sleigh blades are positioned in a first position with the member which surrounds the bolt member positioned between the backing member and second and third cutting edges (fig 4), such that the backing assembly is spaced apart from the Sleigh cutting edges, and the long axis of the backing plane aligns with a central longitudinal axis of the bolt member such that the central longitudinal axis of the bolt member extends within and along a backing plane and the distance between the cutting planes of the Sleigh blades and the additional backing plane is not less than a diameter of the bolt member.
with the member which surrounds the bolt member positioned between the first, second and third cutting edges, such that the additional cutting edge is spaced apart from the Sleigh cutting edges, and the cutting plane of the additional blade has a central longitudinal axis of the bolt member extending within a first cutting plane and the distance between the cutting planes of the Sleigh blades and the additional cutting plane is not less than a diameter of the bolt member, and wherein per Claim 18, the step of moving the Sleigh cutting edges in the cutting planes of Sleigh toward the additional cutting edge causes the member which surrounds the bolt member to be cut into three pieces.
	Van Riper discloses a nut cutting and breaking tool and method of use thereof for removing a member in this case a nut which surrounds a bolt member from the bolt, which, like the tool of the present invention, comprises a holding area (space in body 11 of fig. 2, where nut N is held to be cut) for holding the nut (N) to be removed from a bolt and a moveable cutter (16) which is brought toward the holding area to cut into and remove the nut from the bolt which it surrounds (fig. 2).  In addition, Van Riper discloses that in such an assembly it is known for the moveable cutter (16) which approaches and cuts into the collar member to comprise two distinct blade holders (portions of the assembly which hold blades 14 and 16) which hold two blades (14 and 16), with distinct cutting edges, which edges lie across 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sleigh by replacing the non-sharpened backing edge (27) of Sleigh, which has a long axis that extends through a long axis of the member which surrounds the bolt member in Sleigh, with a sharpened cutting member, such as the member 14 of Van Riper, since Van Riper discloses that it is well known and beneficial in the area of nut cutters that the opposing backing surface can have a cutting edge, to enhance further cracking of the nut, as shown in Van Riper.
Further, Examiner notes that in making such a modification, the Sleigh tool would include a singular blade (in the form of a sharpened backing surface, as taught by Van Riper) which lies across from the dual moveable blade structure (35) of Sleigh such that there are three blades associated with one another, comprising a cutting edge of the additional blade (which can be considered a first cutting edge) to be aligned with the two blades of Sleigh (which can be considered second and third cutting edges) such that the cutting plane of said additional blade edge is spaced apart from the cutting planes of the cutting edges of the Sleigh blades and the additional cutting plane extends between the cutting planes of the Sleigh blades 35; and such that the blade holder of the additional blade, on the one hand, and the two blade holders of Sleigh, on the other hand, are movable relative to one another, wherein the cutting edge of the additional blade, and the cutting edges of the Sleigh blades are positioned in a first position with the member which surrounds the bolt member positioned between the first second and third cutting edges such that the additional cutting edge is spaced apart from the Sleigh cutting edges, and the cutting plane of the additional blade has a central longitudinal axis of the bolt member extending within the first cutting plane.  In addition in making such a modification, such an artisan would be equally motivated to have the cutting plane of the non-moving blade extend along a long axis of the member to be cut since this is the case in both Van Riper (fig 2, cutting plane of 14, extending through 
Also, per Claim 18, the step of moving the Sleigh cutting edges in the cutting planes of Sleigh toward the additional cutting edge (as modified by Van Riper) would cause the member which surrounds the bolt member to be cut into three pieces (since the cutting edges of Sleigh break off one piece 25a from the piece 25, as shown in fig. 5, and since the sharpened cutting edge of Van Riper is also shown to break the nut further, thus having the modified device of Sleigh break the nut into three pieces).
Finally, Examiner notes that while Sleigh discloses that “The blade edges can be spaced apart an amount slightly less than the diameter of the bolt 26” (col 2 lines 50-60) that this teaching does not teach away from having the spacing also be slightly larger or tangential to a diameter of the bolt member. Rather, this optional disclosure by Sleigh leaves it open to an artisan to experiment on whether the blade edges are to be spaced apart from the bolt member or spaced slightly less apart than the diameter of the bolt.  In fact, it is known in the art of cutting members which surround bolts (i.e. nuts) to have spaced apart blades which contact the members which surround the bolts, while the blades are spaced apart a distance larger than the diameter of the bolt, see for example the nut cutter of Kerins (fig 2) and Rosenbaum, fig 2 (where the cutters 8 are spaced apart further than the shaft 5 about which nut to be cut 4 is surrounded).  Thus, one of ordinary skill in the art modifying Sleigh would also be motivated to include the distance between the cutting planes of the Sleigh blades be not less than a diameter of the bolt member, in order to not damage the bolt member when cutting the nut member which surrounds the bolt member.
Regarding Claims 2 and 10, the Sleigh device modified by Van Riper discloses all the limitations of Claims 1 and 9 as discussed above.  


    PNG
    media_image2.png
    474
    592
    media_image2.png
    Greyscale


Regarding Claims 3 and 11, the blade assembly of Sleigh as modified by Van Riper discloses all the limitations of Claim 1 as discussed above. 
Modified Sleigh lacks the distance between the first cutting plane and the second cutting plane being the same as the distance between the first cutting plane and the third cutting plane.

  As such, the modified device of Sleigh, having a dual bladed moveable cutter which moves toward a sharpened backing surface, would produce a bolt cutter assembly which a distance between the cutting plane of the stationary backing blade and a cutting plane of one of the movable blades would be the same as the distance between the stationary cutting plane and the cutting plane of the other of the cutting planes of the other moveable blade in all positions of the moveable cutter relative to the non-moveable cutter of Sleigh as modified by Van Riper. 
Regarding Claims 8 and 15, the Sleigh assembly as modified by Van Riper discloses all the limitations of Claims 1 and 9 as discussed above.
Modified Sleigh lacks the assembly thereof wherein with the three cutting edges positioned in a second position, the stationary cutting edge is positioned closer to the moveable cutting edges than with respect to a first position, such that the when the three cutting edges are brought into the second position, to cut the nut, the nut is then cut into three pieces without the moveable cutting planes extending through the bolt member.
The Sleigh assembly is designed such that with the cutting blade edges of the moveable cutters when in a cutting position the nut is cut without the cutting planes of the moveable cutting edges extending through the bolt member (see fig 4).  In addition, the tool of Van Riper is disclosed as cutting the nut which surrounds the bolt of Van Riper away from the bolt thereof via the sharpened stationary backing member thereof not coming into contact with the bolt member (see fig 2).
In view of the teachings of Sleigh and Van Riper, which cutting edges are all made to cut into a nut without contacting the bolt to include a cutting position of the Modified Sleigh assembly wherein 
Regarding Claim 14, the Sleigh assembly as modified by Van Riper discloses all the limitations of Claim 9 as discussed above. 
Modified Sleigh also includes the moveable cutting planes being aligned with the nut member which surrounds the bolt member (see fig 4 of Sleigh).  
Regarding Claim 16, the Sleigh assembly as modified by Van Riper discloses all the limitations of Claim 9 as discussed.
Modified Sleigh also includes the cutting tool of Sleigh further including: a first guard plate (fig 4, plate 21 and 22 on the left) secured to the housing (20), wherein: the housing is connected to the moveable blade holders; and the first guard plate is positioned spaced apart from and extending along the backing member 27 (modified in view of Van Riper to be sharpened) and one of the moveable blade holders; and a second guard plate (fig. 4, plate 21 and 22 on the right) which is secured to the housing (20), wherein: the second guard plate is positioned spaced apart from the first guard plate positioned spaced apart from and extending along the backing member 27 (modified in view of Van Riper to be sharpened)  and the other moveable blade holder (fig 4 of Sleigh).
Regarding Claim 17, the Sleigh apparatus as modified by Van Riper discloses all the limitations of claim 16 as discussed.  
Also, Sleigh includes a blade holder frame (portions 32 of the body of Sleigh which hold the moveable blade member 30 securely within the housing) secured to the housing which supports the moveable blade holder of Sleigh.  

Modified Sleigh also includes the first cutting edge, the second cutting edge and the third cutting edge in a first position, where the distance between the first cutting plane and the second cutting plane is the same distance as the distance between the first cutting plane and the third cutting plane (as this is one possible configuration as the second and third cutting blades approach the first cutting blade as added to Sleigh in view of Van Riper).
Regarding Claims 23 and 26, the Sleigh assembly as modified by Van Riper discloses all the limitations of Claims 2 and 9 as discussed above.
Sleigh also includes the second surface and the third surface extend away from one another as the second and third surfaces extend away from the second cutting edge and the third cutting edge, respectively (see annotated fig 4 below).

    PNG
    media_image3.png
    758
    680
    media_image3.png
    Greyscale

Regarding Claim 28, the Sleigh assembly as modified by Van Riper discloses all the limitations of Claim 18 as discussed above.
Sleigh also includes a second blade having the second cutting edge comprises a second surface which extends from the second cutting edge; a third blade having the third cutting edge comprises a third surface which extends from the third cutting edge; the second surface faces the third surface; and the distance between the second surface and the third surface is greater than a distance between the second cutting edge and the third cutting edge. (See annotated fig 4 above). 

Claims 22, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sleigh, in view of Van Riper and in view of the teachings of USPN 4989325, Durkin et al., hereafter Durkin.

As noted above while Sleigh discloses that “The blade edges can be spaced apart an amount slightly less than the diameter of the bolt 26” that this teaching does not teach away from having the spacing also be slightly larger or tangential to a diameter of the bolt member. Rather, this optional disclosure by Sleigh leaves it open to an artisan to experiment on whether the blade edges are to be spaced apart from the bolt member or spaced slightly less apart than the diameter of the bolt, or be tangential to the diameter of the bolt member, as claimed in Claim 22.  In fact, it is known in the art of cutting members which surround bolts to have spaced apart blades which contact the members which surround the bolts, while the blades are tangential to an outer most circumference of the bolt, see for example the nut cutter of Durkin, fig 11.  Thus, one of ordinary skill in the art modifying Sleigh would also be motivated to include the blades are tangential to an outer most circumference of the bolt, in order to fully cut the surrounding member while only slightly touching, and thus minimally damaging the bolt member when cutting the nut member which surrounds the bolt member.
Response to Arguments
Applicant’s arguments, remarks filed 1/12/20, with respect to the 35 USC 103 rejections of claims 1-3, 8-11, 14-18 and 21-28 have been considered but are not persuasive.  Applicant has amended the claims in relevant part to include “the member, which surrounds the bolt member, is positioned between the first, second and third cutting edges, the first cutting plane aligns with a central axis of the bolt member such that the central longitudinal axis of the bolt member extends within and alonq the first cutting plane and the distance between the second cutting plane and the third cutting plane is not less than a diameter of the bolt member”.   Applicant argues that 
“The base reference Sleigh does not have the limitation "...the first cutting plane aligns with a central axis of the bolt member such that a longitudinal axis of the bolt member extends within and along the first cutting plane"..." of claim 1. As can be seen in FIG. 3 of 

While Examiner agrees that the Sleigh cutter 30 is positioned transverse to the central longitudinal axis of bolt 26, as discussed above, the part of Sleigh that extends through the central axis of the nut to be cut is the backing member 27.  Also, as noted above, this part is modified to have the part have a sharpened cutting edge in view of the teachings of Van Riper. The Modified version of Sleigh, in view of the teachings of Van Riper includes the first cutting plane (the cutting plane of the sharpened backing edge) aligning with a central axis of the bolt member such that a longitudinal axis of the bolt member extends within and along the first cutting plane.
 	Applicant next argues that the “convex projection 27 of Sleigh is not a first cutting edge …and [that Sleigh] does not suggest a first cutting edge with respect to a device of Sleigh, which teaches to cut a nut member of a bolt member into two pieces”.  In the rejection above, Examiner has acknowledged that the member 27 of Sleigh is not a cutting edge.  However, as noted above, in view of the teachings of Van Riper, It would have been obvious to one of ordinary skill in the art to modify Sleigh by replacing the non-sharpened backing edge (27) of Sleigh, with a sharpened cutting member, such as the member 14 of Van Riper, since Van Riper discloses that it is well known and beneficial in the area of nut cutters that the opposing backing surface can have a cutting edge, to enhance further cracking of the nut, as taught in Van Riper.
	Applicant further argues that “[the] blade edges 35 of Sleigh are spaced apart ‘slightly less’ than the diameter of bolt 26, as set forth in Column 2, 59-60 [of Sleigh], which clearly teaches away from the limitation: ‘...the distance between the second cutting plane and the third cutting plane is not less than a diameter of the bolt member.’ of claim 1.”  Examiner acknowledges that Sleigh lacks this feature.  
Teachings of Sleigh disclose that “The blade edges can be spaced apart an amount slightly less than the diameter of the bolt 26”.  This statement, which discloses an optional recitation of what the structure of the blades can be, is differentiated with a statement three lines above in Sleigh, where it is noted that the “blades are spaced apart slightly by slightly less than the width of the end portion 24” (col. 2, lines 55-58), which is a positive recitation.  The difference between these two statements is important, in demonstrating that the former statement is optional, while the latter is not.  Because the recitation of the blade edges being spaced apart an amount slightly less than the diameter of the bolt 26 is an optional statement, this recitation does not teach away from the blades not being less than the diameter of the bolt.  
Applicant next argues that with respect to Van Riper and Kerins, Van Riper and Kerins also do not have "...a third blade comprising a third cutting edge aligned with a third cutting plane...", and that Van Riper does not have "... the first cutting plane extends between the second and third cutting planes...".   It is noted that Van Riper is not being cited for a proposition of adding a third blade, nor for having a first cutting plane extend between the second and third cutting planes.  Rather, Van Riper is being cited above for the teaching of making a backing edge of a nut cutting apparatus be a sharpened backing edge.   The fact that Van Riper lacks the above features is irrelevant to the teachings for which Van Riper is being cited.  
Finally, Applicant next argues that the suggested modification of Sleigh in view of Van Riper “is not permissible, other than by using an impermissible application of hindsight”. Examiner disagrees.  As noted above, Van Riper is being cited for the teaching of making a backing edge of a nut cutting apparatus be a sharpened backing edge, with the motivation of removing a nut by cutting it at two 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 3376638, 4346518, 1156745, and D591126, which disclose apparatuses which include three related blades which surround a member to be cut for cutting the member where a central axis of a central blade extends through the member cut.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724